Citation Nr: 0909094	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of burns.  

2.  Entitlement to service connection for residuals of burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which found that the Veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for residuals of burns.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in November 2004.  A 
transcript of the hearing is of record.  At the November 2004 
Board hearing, the Veteran submitted additional evidence to 
the Board that had not been considered by the RO.  However, a 
remand pursuant to 38 C.F.R. § 20.1304 (2008) is not 
necessary, as the Veteran specifically waived RO jurisdiction 
of the newly submitted evidence.

In January 2005, the Board denied the appeal.  In February 
2006, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand.  In April 2006 the 
Board again denied the claim, finding, in pertinent part, 
that the Veteran had not submitted new and material evidence 
to reopen his service connection claim.  In July 2008 the 
Court found that Board's April 2006 decision failed to 
address whether itching is a disability, and noted that the 
Board's finding with regard to nexus between the Veteran's 
itching and in-service burns is clearly erroneous and will be 
reversed.  The Court concluded that a remand is appropriate 
so that the Board may decide this issue in the first instance 
and assign the appropriate disability rating, even if zero 
percent, should it conclude intermittent itching is a 
disability.  

The issue has been re-characterized to comport to the 
evidence of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had 
submitted new and material evidence for the claim.  
Regardless of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issue of entitlement to service connection for residuals 
of burns is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of burns in May 1994.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.

2.  Evidence received since the May 1994 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of burns.


CONCLUSION OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for residuals of 
burns is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2008); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim to reopen service connection for 
residuals of burns based on new and material evidence has 
been considered with respect to VA's duty to notify and 
assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome noted below with respect to the 
new and material issue no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Claim

The Veteran seeks to reopen his claim for service connection 
for residuals of burns.

The RO originally denied entitlement to service connection 
for residuals of burns in a May 1994 rating decision on the 
basis that the claim was not well grounded.  The decision 
noted that a December 1960 VA letter erroneously indicated 
that the Veteran had been granted service connection for 
residuals of burns.  The Veteran did not appeal the May 1994 
rating decision; so it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).
In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since May 1994 rating decision includes a 
March 2003 VA examination report.  The examiner noted that in 
January 1944 a stove exploded resulting in first and second 
degree burns on the Veteran's arms, hands, neck, and 
posterior chest.  A physical examination of the Veteran 
revealed that the examiner did not see anything that he would 
indentify as a scar.  However, the examiner gave the Veteran 
a diagnosis of history of gasoline explosion burns to the 
dorsum of the right hand, right arm, left arm, neck, and 
posterior chest, with residual itching intermittently.

The March 2003 VA examination report is new because it is not 
duplicative of evidence considered by the RO at the time of 
its May 1994 rating decision.  It also notes that the Veteran 
has residual itching from his in service burns, which 
indicates that he may have a current disability associated 
with his burns during service; this was presumably the basis 
for the RO's May 1994 denial of the service connection claim.  
The examination report clearly relates to the unestablished 
fact; that is, whether the Veteran may have a current 
residuals of burns disability as required by 38 C.F.R. § 
3.303 (2008).  

Likewise, the possible diagnosis contained in the VA 
examination report is not cumulative or redundant of existing 
evidence, and presents a reasonable possibility of 
substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for residuals of burns is warranted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (a) (2008).  







ORDER

New and material evidence has been submitted and the claim to 
reopen a claim of service connection for residuals of burns; 
to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for residuals of burns.  
At his November 2004 hearing the Veteran testified that as a 
result of his burns during service his skin itches all the 
time.  The Veteran also contends that he is claiming service 
connection for any residuals of the burns he suffered during 
service, not simply scars, and that his current disability is 
medically defined as "puritis." 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The March 2003 VA examination report notes that the Veteran 
was given a diagnosis of history of gasoline explosion burns 
to the dorsum of the right hand, right arm, left arm, neck, 
and posterior chest, with residual itching intermittently.

Service treatment records (STRs) dated in January 1944 
indicate that the Veteran suffered first and second degree 
burns to his back, neck, and right arm and hand when a 
gasoline stove exploded.  

The Veteran is competent to report a continuity of observable 
symptomatology, including itching.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  

The current record contains competent medical evidence of a 
possible current disability that manifests symptoms of 
itching, STRs from 1944 indicating burns during service, and 
competent medical evidence indicating that the Veteran's 
itching is a result of his in-service burns.  However, there 
is insufficient medical evidence for the Board to decide the 
Veteran's claim.  Therefore, a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current disability or 
diagnosis associated with the Veteran's 
in-service burns, including any underlying 
disability or diagnosis that manifests 
symptoms of itching.  The examiner should 
conduct a thorough examination of the 
areas of the Veteran was burned during 
service and diagnosis any disability 
found.  The examiner is also asked to 
discuss whether "puritis" is a medical 
diagnosis or disability.  As to each 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disability 
is related to the Veteran's in-service 
burns.  A complete rationale must be 
provided for all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's credible testimony 
concerning a continuity of itching 
resulting from the burns he suffered 
during service, the March 2003 VA 
examination report, and the July 2008 
Court decision.  A rationale for all 
medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


